Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				        DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “an elongation at break of at least about 500%” in the last line of claim 1 is definite since the “at least” is a term related to a definite value, but the “about” is not.  It has to be either “about” or “at least”.  See Amgen, Ins. V. Chugal Pharmaceutical Co., Ltd., 18 USPQ 2d 1016 (Fed. Cir. 1991). 
Deletion of “about” is suggested.
Other claims depend from the indefinite claim 1 would be also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9 and 14-17 are rejected under 35 U.S.C. 103 as being
unpatentable over Butz et al. (US.2006/0052513 A1).
	Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that Butz et al. fail to disclose or suggest using a seed latex having a glass transition temperature of -50oC to 50oC and which does not contain structural units derived from ethylenically unsaturated nitrile compound has on the mechanical properties of the polymer latex thereof.
Butz et al. teach a hard phase segment in the polymer particles (i.e., seed) having a Tg of at least 70oC and a soft phase segment of the polymer particles having a Tg of 0oC at most in [0047-0048].  Butz et al. teach 2-40 wt.% of the hard phase segment and 6-98 wt.% of the soft phase segment in [0050].
Butz et al. teach various monomers having a different Tg in [0052-0063].  Thus, utilization of 80 or 90 wt.% of ethyl acrylate as a soft monomer (Tg -24oC, [0057]) or 20 or 10 wt.% of a mixture of the ethyl acrylate and isobutyl methacrylate (Tg +55oC, [0058]) or methyl methacrylate (Tg +105oC as the hard monomer [0058]) would be expected to yield a Tg falling within the recited of -50oC to 50oC.  Further note that acrylonitrile is taught as one of hard monomers in [0058] and thus choosing the hard monomers other than acrylonitrile would have been obvious. 
Applicant further asserts that several examples of soft monomers in [0057] have a Tg of less than -50oC, but a Tg of the seed polymer would be dependent not only on a Tg of the soft monomer but also on a Tg of the hard monomer and amounts thereof inherently.  Thus, for example, a mixture of 50 wt.% of octyl acrylate (Tg is -65oC) and 50 wt.% of methyl methacrylate (Tg is 105oC) would be expected yield a Tg failing within the recited of -50oC to 50oC based on the well-known Fox equation (1/Tg = (W1/Tg1) + (W2/Tg2)).
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
Applicant asserts that Butz et al. do not provide any disclosure or examples of achieving a tensile strength above about 24 MPa and an elongation at break above about 550%.  Applicant further states that the present application shows a tensile strength above about 40 mPa (it deemed to a typo of 40 MPa) and an elongation at break of 500-600%.
But, the tensile strength above about 24 MPa is not the claimed limitation which would have little probative value.  As to the elongation at break, Butz et al. teach 500% of more for example 1 with heat treating in Fig. 1 which would meet the newly recited elongation at break of at least about 500%.  
Applicant further asserts that the inventive Example 6 shows considerably higher strain (elongation) at the same stress level compared to the comparative Examples 4 and 5.
 Comparison with the comparative Examples 4 utilizing a seed latex A having a Tg of 116oC would have no probative value since a highest Tg for the seed taught by Butz et al. would be less than 105oC taught for the methyl methacrylate since Butz et al. the hard phase segment in an amount of 2-40 wt.%.
Comparison with the comparative Examples 5 utilizing a seed latex B comprising acrylonitrile having a Tg of 26oC would be fair.  But, the instant tables 2 shows that the inventive Example 6 and the comparative Examples 5 have yield very similar tensile strength and % elongation at break.  
The examiner notes that applicant states superior properties, not unexpected results, and because compounds normally vary from one another in properties, that a compound has a property somewhat “superior” in comparison to another compound does not necessarily mean the result would have been unexpected.  An appellant must establish that the property would have been viewed as unexpected by one of ordinary skill in the art.  See Pfizer, Inc. v. Apotek, Inc., 480 F.3d 1348, 1369, 1371 (Fed. Cir. 2007). (“Any superior property must be unexpected to be considered as evidence of non-obviousness,” and a proper evaluation considers what properties were expected).
Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-9 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 in view of claims 1 and 6 of U.S. Patent No. US 10,982,075 in view of US 2006/0052513 A1.
Claim 13 of US’075 teaches the instant steps of making dip-molded latex articles utilizing a compounded latex composition of claim 11 in which utilization particles of latex polymer of claim 1 is further recited. The claim 1 teaches particles of an oxirane functional latex polymer (b) which would be a seed latex and free of ethylenically unsaturated nitrile compound.
The instant claim 1 further recites a specific seed latex over US’075.  US’513 teaches the seed latex encompassing/overlapping the instant seed latex as wee as use of an emulsifier (i.e. stabilizer of claim 9) as discussed in the above pages 2-3.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the seed latex obtained from a mixture of a majority amount of the ethyl acrylate (Tg -24oC, [0057]) and a minority amount of isobutyl methacrylate (Tg +55oC, [0058]) or methyl methacrylate (Tg +105oC, [0058]) obtained from the disclosure US’513 for example in claims of US’075.  A latex glove obtained from the combination of the reference would be expected to have the recited % elongation at break.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Applicant failed to address the ODP rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762